Title: From George Washington to Robert Townsend Hooe, 18 July 1784
From: Washington, George
To: Hooe, Robert Townsend

 

Sir,
Mount Vernon 18th July 1784.

Hearing that you have a Vessel bound to some port in Spain, I am induced to ask if it is safe & practicable to bring from thence a good Jack Ass, to breed from—The late Don Juan de Miralles, resident from the Court of Spain at Philadelphia, promised to procure one for me; but in his death I met a disappointment. Another Gentleman of his nation, not long since, has also given me a promise—but it is not yet fulfilled —& as I am convinced that a good Jack would be a public benefit to this part of the country, as well as private convenience to myself, I am desireous of having more strings than one to my bow. I do not mean however to involve any person, or thing, in difficulty, to accomplish this end.
Under this express declaration if you or your Partner Mr Harrison, could openly, fairly & upon easy terms, serve me, I should acknowledge the favor. An ordinary Jack I do not desire; I will describe therefore such an one as I must have, if I get any—He must be at least fifteen hands high; well formed; in his prime; & one whose abilities for getting Colts can be ensured; for I have been informed, that except those which are designed to breed from; & more especially such as are suffered to be exported; they very frequently have their generative parts so injured by squeezing, as to render them as unfit for the purpose of begetting Colts, as castration would—when from a superficial view no imperfection appears. Whether the latter is founded in truth, or mere report, I do not vouch for; but as I would have a good Jack or none, I am induced to mention the circumstance. I am Sir &c.

G: Washington

